4 So. 3d 762 (2009)
Quentin SULLIVAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4351.
District Court of Appeal of Florida, First District.
March 10, 2009.
Quentin Sullivan, pro se, Appellant.
Bill McCollum, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant seeks review of the trial court's summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant initially faced three separate charges, but Count I was severed from Counts II and III. Because the case was severed, the lower court conducted separate proceedings, and the judgments and sentences were entered and became final on separate dates.
The appellant filed the instant rule 3.850 motion to attack the judgments and sentences in Counts II and III. The trial court denied the appellant's motion as successive because the appellant previously filed a rule 3.850 motion challenging the judgment for Count I. Because the appellant has not filed a previous rule 3.850 motion challenging the separate judgment for Counts II and III, the trial court improperly denied the instant rule 3.850 motion.
We therefore reverse the summary denial of the rule 3.850 motion and remand for the trial court to determine whether the appellant presented any facially valid claims and if so, to address them on the merits.
REVERSED AND REMANDED.
BARFIELD, THOMAS, and CLARK, JJ., concur.